Case: 11-51270       Document: 00512344005         Page: 1     Date Filed: 08/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2013
                                     No. 11-51270
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RUBEN FLORES, also known as Q,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-360-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Ruben Flores has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Flores has
filed a response. We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Flores’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-51270    Document: 00512344005    Page: 2   Date Filed: 08/16/2013

                                No. 11-51270

counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED.      See 5TH CIR. R. 42.2.     Flores’s motion for leave to file a
supplemental brief, for an extension of time, and for appointment of counsel or
the continuation of self-representation is DENIED.




                                      2